CROW, J.
The bill of exceptions taken on the hearing of the motion shows the concession of. counsel for defendant that he owned no personal property; there is also a recital in the bill that such real estate as the debtor owned was subject to several mortgages, in consequence of which there was seemingly no equity. In that situation it was quite clear* that the debtor had no personal Or real property subject to levy, sufficient to satisfy the judgment in issue, which fact made applicable the provisions of §11760 GC, and hence justified the action of the court in overruling the motion to vacate the order.
The judgment must therefore be affirmed.
JUSTICE, PJ, and KLINGER, J, concur.